Citation Nr: 1733151	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 10, 2010, for the award of service connection for Ehlers-Danlos Syndrome (EDS) with multiple joint involvement including left ankle instability, right and left hip bursitis, right and left knee retropatellar pain syndrome, low back strain, and left ankle tender scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from August 1992 to July 1995. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for EDS with multiple joint involvement, including left ankle instability, right and left hip bursitis, right and left knee retropatellar pain syndrome, low back strain, and left ankle tender scar and assigned an initial 100 percent disability rating, effective June 10, 2010.

At the same time, the RO denied a rating in excess of 10 percent for low back strain, ratings in excess of 10 percent for right and left hip bursitis, compensable ratings for right and left knee retropatellar pain syndrome, and a rating in excess of 20 percent for the Veteran's service-connected left ankle disability, for the period prior to June 10, 2010.  

The Veteran has only appealed the effective date assigned by the RO for the award of service connection for EDS.

As set forth above, the Veteran's claim was transferred to the jurisdiction of the RO in Seattle, Washington.

In a June 2015 decision, the Board denied the claim for entitlement to an earlier effective date for the award of service connection for EDS with multiple joint involvement. 

The Veteran appealed the denial of an earlier effective date for the award of service connection for EDS with multiple joint involvement to the Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued a memorandum decision that vacated the June 2015 Board decision and remanded the claim for an effective date earlier than June 10, 2010, for the service-connected EDS on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  


FINDINGS OF FACT

1.  The Veteran filed an increased rating claim for her service-connected low back disability, bilateral hip disability, bilateral knee disability, and left ankle disability on February 17, 2010.  

2.   The medical evidence obtained while her increased rating claim was pending demonstrates that her service-connected back, hip, knee and ankle disabilities were at least as likely as not manifestations of an underlying EDS.

3.  Upon awarding service-connection for EDS based on the above-referenced medical evidence, the RO recharacterized the Veteran's service-connected back, hip, knee and ankle disabilities as part of her EDS disability, and awarded one 100 percent rating.  

4.  The Board resolves all doubt in the Veteran's favor and finds that a claim for compensation for EDS became part and parcel with her pending February 17, 2010 increased rating claim for her back, hip, knee and ankle disabilities, upon medical determination that they were in fact correlated.    

5.  There is no evidence of any unadjudicated formal or informal claim for service connection for EDS prior to February 17, 2010.


CONCLUSION OF LAW

The criteria for an effective date of February 17, 2010, and no earlier, for the award of service connection for EDS are met. 38 U.S.C.A. §§ 1110, 1131, 5110(a) (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.303, 3.400 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  General Legal Criteria: Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

If a determination by the agency of original jurisdiction is not timely appealed, that determination becomes final.  See 38 C.F.R. §§ 3.160 (d), 20.302, 20.1103.  Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105 (a).  For any award based on a new claim or evidence received after a final disallowance, the effective date of that award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (q)(2).

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156 (b) requires that any subsequent decision based on such evidence relate[s] back to the original claim." Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2016).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a congenital disability, however, may be awarded if it is shown that such a congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).

III.  Analysis

The appeal originates from an August 2011 rating decision in which the Veteran was granted service connection for EDS as a disability that was directly related to service.  An effective date of June 10, 2010, was assigned for the award of service connection with a 100 percent disability rating.  The Veteran contends that the service connection award for EDS should have an earlier effective date.  Before the Court of Appeals for Veterans Claims, and in a July 2017 Informal Hearing Presentation, the Veteran has advocated for the award of service connection for EDS effective February 17, 2010, which is the date she filed an increased rating claim for hip, knee, back and ankle disabilities.  For the following reasons the Board agrees.

On February 17, 2010, the Veteran through her representative, filed a claim requesting higher ratings for her service-connected left ankle, low back strain, bilateral bursitis hip, and bilateral knee disabilities.  

In March 2010, the Veteran underwent a VA examination, the examiner diagnosed the Veteran with chronic trochanter bursitis secondary to EDS, recharacterized her bilateral knee retropatellar pain syndrome as EDS; and recharacterized her low back strain as mild degenerative disc disease, but added that she had abnormally increased flexibility secondary to EDS as well as EDS.

On June 10, 2010, the RO received a statement from the Veteran indicating that, she had been diagnosed as having EDS in March 2007, which is a congenital disorder characterized by defective connective tissue resulting in unstable joints as well as other manifestations.  The Veteran indicated that, although she could not hold the military accountable for the "internal issues" caused by her EDS, the damage she sustained to her joints from her military duties had rendered her unable to seek employment.  The Veteran indicated that she gave a copy of her diagnosis from March 13, 2007, from the U.W.C. lab at the time of examination.  The RO accepted her statement as a claim of service connection for EDS.

In June 2010, the Veteran submitted private clinical records dated in March and May 2007 from Dr. P.H.B., a Genetic Counselor, which indicated a possibility that she had a form of hypermobility or EDS.  The diagnosis was hypermobility, probably familial, cannot exclude hypermobile form of EDS. 

In September 2010, the Veteran called in regards to a phone call she received from VA requesting information.  She stated that she had been receiving treatment for EDS, type III, at Bremerton Navy Hospital.  
In October 2010, treatment records were associated with the claims file from M.A. Medical Center, dated from January 2006 to October 2010, and showed that the Veteran was treated for multiple medical conditions, including chronic pain syndrome.  A September 2007 record noted that the Veteran's pregnancy was complicated by EDS.  In November 2007, she recently had blue sclera and a diagnosis of EDS was reported in the record.  Subsequent treatment records, including those dated in January 2008, September 2008, November 2008, and September 2010 reflected that the Veteran had multiple joint issues as a result of her EDS.  

In November and December 2010 letters, the Veteran's treating physician. Dr. M.L.D., from B.N. Hospital indicated that he followed the Veteran for multiple medical conditions, including EDS Type III, which had been diagnosed in March 2007 and was a rare genetic disorder.  He found that the Veteran's condition would not allow for gainful employment. 

In January 2011, the Veteran submitted a formal application for a total rating based on individual unemployability due to service-connected disability (TDIU), stating that she was unable to work due to EDS, a low back disability, and bilateral ankle, knee, and hip disabilities.

VA clinical records associated with the record in February 2011 included a December 2007 record that showed that the Veteran called the VA clinic to advise that she had a new diagnosis of EDS, but was not having any new foot or ankle problems.  

The Veteran was afforded a VA examination in March 2011, in which the examiner diagnosed the Veteran with EDS separately from the diagnoses of bilateral hip bursitis, changed to bilateral hip degenerative joint disease (DJD); bilateral knee retropatellar pain; left ankle instability; and low back strain changed to lumbar DJD.     

In May 2011, VA obtained an independent medical opinion, in which the examiner indicated that she had reviewed the record and noted that, in March 2007, the Veteran had been diagnosed as having EDS, a group of inherited connective tissue disorders caused by a defect in the synthesis of collagen, typically in type I and type III.  She noted that, although the Veteran had not exhibited clear signs and symptoms typical of EDS in service, her recurrent left ankle sprain in service, as well as subsequent knee, back, and hip problems were at least as likely as not initial manifestations of EDS.  The examiner further explained that EDS was a genetic disorder and opined that the Veteran's condition had not been aggravated during service beyond its natural progression.

In an August 2011 rating decision, the RO granted service connection for EDS with multiple joint involvement, including left ankle instability, right and left hip bursitis, right and left knee retropatellar pain syndrome, low back strain, and left ankle tender scar and assigned an initial 100 percent disability rating, effective June 10, 2010.  

The RO rated the Veteran's EDS by analogy to rheumatoid arthritis and assigned the initial 100 percent disability rating pursuant to the rating criteria set forth at 38 C.F.R. § 4.71a , Diagnostic Code 5002.  These rating criteria provide for a 100 percent rating for constitutional manifestations associated with active joint involvement, totally incapacitating.  Notes following Diagnostic Code 5002 provide that residuals such as limitation of motion or ankylosis may be rated under the appropriate diagnostic codes for the specific joints involved, but that ratings for the active process may not be combined with the residual ratings for limitation of motion.  Rather, the higher rating is to be assigned. 

In support of the Veteran's appeal, in July 2013, the RO obtained records from the Social Security Administration showing that the Veteran had filed an application for disability benefits in August 2007, alleging disability to due to multiple conditions, including EDS, residuals on an ankle fusion, and osteoarthritis.  These records show that, in a September 2012 decision, an Administrative Law Judge (ALJ) determined that although the Veteran had the capacity to perform the full range of sedentary work, considering her age, education, and work experience, there were no available jobs in the national economy that she could perform.  Thus, the ALJ determined that the Veteran was disabled within the meaning of the Social Security Act since March 1, 2006, when she last engaged in substantial gainful activity. 
Medical records used by SSA in reaching its determination were also provided to VA.  In pertinent part, these records from B.N. Hospital, and M.A. Medical Center, dated from 2003 through 2008 showed ongoing treatment for pain in various joints.  A December 2007 treatment record indicated that the Veteran presented with right hip pain and was diagnosed with muscle strain due to hip relaxation secondary to EDS exacerbated by pregnancy.  Treatment records from B.N. Hospital and M.A. Medical Center dated from 2007 through 2009, included a diagnosis of EDS.  

Additional records considered in connection with the SSA claim, included private treatment records from Dr. J.D.S. with an assessment in November 2006 of hypermobility syndrome.  Treatment records dated in January 2007, from Dr. N.T. were suggestive of hypermobility syndrome.  A letter dated in October 2011, from Dr. R.M.K. reflected a diagnosis of EDS.  Dr. R.M.K. noted that the Veteran has had multiple joint symptoms dating back many years and has had chronic pain issues.  

In a subsequent May 2015 rating decision, the RO assigned a total rating based on individual unemployability due to service-connected disability (TDIU) for the period from February 17, 2010, which was the date of receipt of the Veteran's claim for increased ratings for her service-connected orthopedic disabilities, to June 10, 2010, after which a 100 percent schedular rating for EDS was assigned pursuant to Diagnostic Code 5002. 

The current effective date for the award of service connection for EDS is June 10, 2010, the date that an informal claim of service connection for EDS was received. The Veteran asserts that the award of service-connection for EDDS should be made effective February 17, 2010, which is the date VA received her "Statement in Support of Claim" (VA Form 21-4138), requesting an increased rating for her left ankle, low back strain, bilateral bursitis hip, and bilateral knee disabilities.  

As noted above, the medical evidence obtained during the adjudication of the Veteran's increased rating claims demonstrates that her service-connected back, hip, knee and ankle disabilities (for which she was claiming increase) were at least as likely as not manifestations of an underlying EDS.  Indeed, in its August 2011 rating decision, the RO awarded service connection for EDS based on this medical finding, and recharacterized the Veteran's service-connected back, hip, knee and ankle disabilities as part of her EDS disability, awarding a single 100 percent rating effective June 10, 2010.  The corresponding Rating Codesheet illustrates that all individual disability ratings for the back, knees, hips and ankle were no longer effective June 10, 2010.  Based on the unique facts before it in this case, the Board resolves all doubt in the Veteran's favor and finds that a claim for compensation for EDS became part and parcel with her pending February 17, 2010 increased rating claim for her back, hip, knee and ankle disabilities, upon medical determination that they were in fact correlated as described, with EDS identified as an underlying disability for which manifestations were already service-connected.

As such, the Board agrees with the Veteran that the award of service-connection for EDS should be made effective February 17, 2010.  To this extent only, the appeal is granted.

The Court has suggested that because the medical evidence in this case identifies EDS as manifesting in Veteran's service-connected hip, back, ankle or knee disabilities, an effective date for the award of EDS dating as far back as when the Veteran initially filed her claims for service connection for such individual disabilities should be considered, per the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For the reasons discussed below, the Board finds an earlier effective date is not warranted on this basis.

In Clemons v. Shinseki, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons, 23 Vet. App. at 5. In this case, EDS was not formally diagnosed until 2007, well after her claims for service connection for back, knee, hip and ankle disabilities were initially filed.  Although there is no question the Veteran had EDS at the times she filed these service-connection claims (as the disability is congenital), it cannot be said that undiagnosed EDS could have been, and should have been reasonably encompassed in such claims without an actual diagnosis of that particular disability.  Moreover, the symptoms the Veteran described at the time of her claims pertaining to her ongoing joint pain, and the information the Veteran submitted to VA in support of each claim were reviewed and considered by the RO in its award of compensation of the hips, back, knees and ankle by several individual ratings.  The Board adds that the Veteran did not raise the issue of EDS at any time during the pendency of her prior service-connection and increased rating claims, nor do any of her previous claims remain pending.  

In particular, with respect to finality, the Board notes that the Veteran submitted an original application for VA compensation benefits in August 1995, seeking service connection for multiple disabilities, including a left ankle disability.  In connection with the claim, the Veteran was scheduled for a VA medical examination, but she failed to report.  In an April 1996 rating decision, the RO denied the claims.  The Veteran was notified of the RO's determination and her appellate rights in an April 1996 letter; however, she did not appeal this decision, new and material evidence was not received in the following year, and a clear and unmistakable error (CUE) in that decision has not been alleged.  Therefore, the April 1996 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In August 2002, the Veteran submitted a request to reopen her previously denied claim of service connection for left ankle disability.  During the following month, she submitted additional claims, alleging that, as a result of sustaining a left ankle injury in service, she had also developed secondary disabilities, including a hip disability. 

In support of her claim, the Veteran submitted a November 2002 letter from a private chiropractor who indicated that the Veteran had presented to his office in September 2002 with complaints of hip, knee, ankle, low back and neck pain.  The chiropractor indicated that he had been treating the Veteran for hip bursitis, as well as ankle, knee, and sacroiliac dysfunction.  She indicated that these disabilities were the result of compensatory changes which had occurred because of an in-service ankle injury that had eventually required surgery in January 2002.

In a November 2002 rating decision, the RO denied the claim for service connection for left ankle condition with two scars as new and material evidence had not been submitted.  The Veteran was notified of the RO's determination and her appellate rights in a November 2002 letter.  In December 2002, the Veteran disagreed with the denial.  

In April 2003, the Veteran submitted medical records in support of her claim for entitlement to benefits based on service connection regarding hip bursitis, retropatellar pain syndrome, and a lower back strain.  

In an August 2003 rating decision, the RO granted service connection for left ankle instability, status post surgery effective August 19, 2002, which was the date of receipt of her claim to reopen.  The RO assigned an initial 10 percent disability rating, effective August 19, 2002; a temporary 100 percent disability rating for surgical treatment necessitating convalescence, effective March 24, 2003; and a 20 percent disability rating, effective September 1, 2003.  In addition, the RO granted service connection for a tender scar of the left ankle and assigned an initial 10 percent rating, effective September 1, 2003.  The Veteran was notified of the RO's determination and her appellate rights in an August 2003 letter.

Thereafter, in a September 2003 rating decision, the RO granted service connection for bilateral hip bursitis, bilateral retropatellar pain syndrome, and low back strain. The RO assigned initial noncompensable ratings for the Veteran's right and left hip and knee disabilities and an initial 10 percent rating for her low back disability.  The Veteran was notified of the RO's determination and her appellate rights in a September 2003 letter; however, she did not appeal this decision, new and material evidence was not received in the following year; and CUE in that decision has not been alleged.  Therefore, the September 2003 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

On December 29, 2003 the Veteran filed a claim for a temporary increased evaluation based on recent surgery.  

In a February 2004 rating decision, the RO granted a temporary evaluation of 100 percent, effective December 18, 2003, based on surgical or other treatment necessitating convalescence.  A 20 percent rating was assigned again from February 1, 2004.  The Veteran was notified of the RO's determination and her appellate rights in a February 2004 letter.

In May 2004, the Veteran submitted a VA physical therapy initial consult report reflecting decreased range of motion of the left ankle and noted that the she was seeking an increased rating for her service-connected disability.  

A September 2004 rating decision denied a rating in excess of 20 percent for left ankle instability.  The Veteran did not perfect her appeal and material evidence was not received in the following year.  The Veteran was notified of the RO's determination and her appellate rights in a September 2004 letter.  Also, a CUE has not been alleged in the November 2002, August 2003, February 2004, and September 2004 rating decisions regarding increased ratings for the Veteran's left ankle instability.  Therefore, the November 2002, August 2003, February 2004, and September 2004 rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In May 2005, the Veteran submitted a claim for an increased rating for her service-connected bilateral hip disabilities.  

In a June 2006 rating decision, the RO granted 10 percent ratings for the Veteran's service-connected right and left hip bursitis, effective April 8, 2003.  As a result, the Veteran's combined disability rating was 100 percent from March 24, 2003, and 40 percent from September 1, 2003.  The Veteran was notified of the RO's determination and her appellate rights in a June 2006 letter; however, she did not appeal, new and material evidence was not received in the following year; and CUE in that decision has not been alleged.  Therefore, the June 2006 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Thus, no pending service-connection or increased rating claim pertaining to the Veteran's back, knee, hip or ankle disabilities remains open, or was open at the time the Veteran filed her February 17, 2010 claim.  The Veteran has not alleged a CUE in any of the prior rating decisions.  Because all diagnoses and symptoms described and presented to VA in furtherance of these claims were contemplated and in fact compensated in now final VA adjudications, the assignment of an earlier effective date for the award of service connection for EDS to the date of any of these former claims, based on Clemons considerations, is not warranted. 

The Board adds that, in her August 2012 notice of disagreement, the Veteran argued that an effective date in March 2007 was warranted, as she had been diagnosed as having EDS at that time.  On her March 2013 substantive appeal, the Veteran argued that she should be assigned an effective date of March 1, 2006, which was the effective date chosen by the SSA as the effective date of her disability.

There is no evidence manifesting intent on the part of the Veteran to file a claim for service connection for EDS before February 17, 2010.  Although the Veteran's EDS was diagnosed in May 2007, as stated above, the mere presence of a diagnosis in a medical record cannot be construed as an informal claim for service connection for that condition.  See MacPhee, supra, and Brannon, supra.  Thus, the Veteran's treatment records cannot serve as a basis for award of an earlier effective date.  The Board is aware that regulations allow for a report of examination or hospitalization to be accepted as an informal claim for benefits in certain circumstances.  See 38 C.F.R. § 3.157 (2014).  However, the section only applies to claims for an increase and claims to reopen.  Moreover, SSA determinations as to the effective date for an disability award are not controlling on VA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Consequently, an effective date of February 17, 2010, but no earlier, is warranted for the award of service connection for EDS.




ORDER

An effective date of February 17, 2010, but no earlier, for the award of service connection for EDS is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


